PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of July 8, 2010, the Court has determined that the order on appeal, which denied a motion to enforce a mediated settlement agreement and set aside the agreement upon determining it was signed under duress, is not one which finally determines a right or obligation of an interested person in a *607probate matter. Thus, the order is not subject to immediate review pursuant to Florida Rule of Appellate Procedure 9.110(a)(2). Accordingly, the appeal is dismissed for lack of jurisdiction. In light of this dismissal, all pending motions are denied as moot.
DAVIS, BENTON, and CLARK, JJ., concur.